                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,                                Case No. 2:16-cv-13040
                                        District Judge Avern Cohn
           Plaintiff,                   Magistrate Judge Anthony P. Patti

v.

ELITE HEALTH CENTERS, INC.,
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT

           Defendants.
_________________________/

 ORDER DENYING STATE FARM’S LETTER REQUEST TO FILE A
MOTION TO STAY THE CASE (DE 514), EXTENDING THE DISCOVERY
   DEADLINE FOR DEPOSITIONS ONLY, AND ADJUSTING THE
   REMAINING SCHEDULING ORDER DATES ACCORDINGLY
      This matter is before the Court for consideration of Plaintiff State Farm

Mutual Automobile Insurance Company’s (“State Farm’s”) June 20, 2019 letter

request to move to stay the case pending: (1) a ruling on its motion to compel non-

party Michael Morse’s response to subpoena; and (2) Morse’s document

production if the motion is granted (DE 514), and the Elite Defendants’, Chintan

Desai, M.D.’s and Michael J. Paley, M.D.’s letter responses in opposition (DEs

519, 521, 524). On July 3, 2019, the Court held a telephone conference with

counsel for the parties and non-party Michael Morse to address the letter requests.

      State Farm requests leave to move to stay the case, stating that the parties are

scheduling 18 depositions to occur before the current August 30, 2019 discovery

deadline, including the depositions of four defendants, non-party Morse, and two

employees of the Mike Morse Law Firm, but that it wants Morse’s documents

before taking those depositions. (DE 514.) State Farm also seeks a stay to allow it

to consider whether to add parties (presumably Morse) to the case based on

documents produced by Morse. (Id.) The Elite Defendants and Defendants Desai

and Paley strongly oppose State Farm’s request, contending that Morse’s document

production is not relevant to the issues and claims in this case and that adding

Morse or any other person as a party “cannot seriously be entertained by the Court

after nearly three years of litigation.” (DEs 519, 521, 524.)


                                          2
      Upon consideration of the letter requests and the July 3rd telephone

conference with counsel for the parties and non-party Morse, State Farm’s letter

request for leave to move to stay the case is DENIED, as the Court recently issued

its opinion and order granting in part and denying in part State Farm’s motion to

compel Michael Morse to produce documents responsive to subpoena, and

ordering production of responsive documents within 30 days (DE 535).

Accordingly, a stay of the case is unnecessary. Rather, to address the parties’

competing concerns, the Court will extend the fact discovery deadline, currently

set for August 30, 2019, an additional 60 days for the limited purpose of taking

depositions only, to October 29, 2019. That extension should allow sufficient

time for the production and review of responsive documents by Morse, even if that

production is temporarily delayed pending an objection to my order. Between the

Court’s recently issued order on the motion to compel Michael Morse (DE 535)

and the 60 day extension given herein for depositions and other deadlines, the

bases of the letter request to seek a stay are essentially moot. The remaining

scheduling order deadlines otherwise remain as set in DE 410, unless adjusted as

set forth below:

                    Event                     Deadline/Date

                Fact Discovery               October 29, 2019
          (to take depositions only)


                                         3
          Plaintiff Expert Reports         December 2, 2019

         Defendants Expert Reports         December 31, 2019

          Rebuttal Expert Reports           January 16, 2020

             Status/Settlement                   TBD
                Conference

            Expert Depositions             February 18, 2020

            Motions Relating to             March 18, 2020
                 Experts

            Dispositive Motions             March 16, 2020

         Final Pretrial Conference   April 28, 2020 at 2:00 p.m.

                      Trial                 April/May 2020



      IT IS SO ORDERED.

Dated: July 8, 2019                  s/Anthony P. Patti
                                     Anthony P. Patti
                                     UNITED STATES MAGISTRATE JUDGE




                                       4
